THE COURT.
Defendant appealed to this court from the judgment of the superior court of the county of Sacramento, under which he ivas sentenced to serve a term in state’s prison, having previously been convicted by a jury of "the crime of grand larceny.
*740The clerk’s transcript and the reporter’s transcript were filed in this court on the thirteenth day of November, 1917. No briefs have been filed and the time for the filing thereof has not been extended. The case was placed upon the April calendar of this court, at which time there was no appearance on behalf of appellant, and the attorney-general moved that it be submitted on the record. On the authority of People v. Wagner, ante, p. 41, [171 Pac. 699], and the cases therein cited, the judgment is affirmed.